                    Case 20-10475-BLS                 Doc 316         Filed 04/27/20           Page 1 of 4




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                )
    In re:                                                      ) Chapter 11
                                                                )
    CRAFTWORKS PARENT, LLC, et al., 1                           ) Case No. 20-10475 (BLS)
                                                                )
                                                                ) (Jointly Administered)
                                                                )

       NOTICE OF AGENDA OF MATTERS SCHEDULED FOR TELEPHONIC STATUS
      CONFERENCE ON APRIL 29, 2020 AT 11:30 A.M. (PREVAILING EASTERN TIME) 2

1.           Motion of Debtors for Interim and Final Orders (I) Authorizing the Debtors to Obtain
             Senior Secured Postpetition Financing; (II) Granting Liens and Superpriority
             Administrative Expense Status; (III) Authorizing the Use of Cash Collateral; (IV) Granting
             Adequate Protection to Prepetition Secured Parties; (V) Scheduling a Final Hearing; and
             (VI) Granting Related Relief [Docket No. 11; Filed 3/3/2020]

             Related Documents:

                     A.        Interim Order Approving Motion of Debtors for Interim and Final Orders
                               (I) Authorizing the Debtors to Obtain Senior Secured Postpetition
                               Financing; (II) Granting Liens and Superpriority Administrative Expense
                               Status; (III) Authorizing the Use of Cash Collateral; (IV) Granting
                               Adequate Protection to Prepetition Secure Parties; (V) Scheduling a Final
                               Hearing; and (VI) Granting Related Relief [Docket No. 79; Filed 3/5/2020]

                     B.        Notice of Proposed Final Order: (I) Authorizing the Debtors to Obtain
                               Senior Secured Postpetition Financing; (II) Granting Liens and

1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number are:
      Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC (2340); Craft Brewery
      Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co, LLC (9810); CraftWorks Parent, LLC
      (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820); CraftWorks Restaurants & Breweries, Inc. (2504);
      CraftWorks Restaurants & Breweries, LLC (0676); GB Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas,
      LLC (0924); GB Maryland, Inc. (6439); GB Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery
      Restaurant Group, Inc. (8023); Harbor East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc.
      (2074); Logan’s Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago
      Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC (5838); Old Chicago
      Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc. (6337); Roadhouse Parent Inc. (5108);
      Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc. (5762); Wadsworth
      Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405). The Debtors’ mailing address is 3011 Armory Drive, Suite 300,
      Nashville, TN 37204.
2     Any party who wishes to attend telephonically is required to make arrangements through CourtCall by telephone (888-882-
      6878) or by facsimile (866-533-2946).




PHIL1 8839839v.1
               Case 20-10475-BLS         Doc 316     Filed 04/27/20    Page 2 of 4




                        Superpriority Administrative Expense Status; (III) Authorizing the Use of
                        Cash Collateral; (IV) Granting Adequate Protection to Prepetition Secured
                        Parties; and (V) Granting Related Relief [Docket No. 98; Filed 3/6/2020]

                   C.   Motion to Supplement DIP Motion and for (I) Entry of Further Modified
                        Interim Order and (II) Related Relief [Docket No. 206; Filed 3/27/2020]

                   D.   Motion of Debtors for Entry of an Order Shortening the Notice Period for
                        Motion to Supplement DIP Motion and for (I) Entry of Further Modified
                        Interim Order and (II) Related Relief [Docket No. 207; Filed 3/27/2020]

                   E.   Order Approving Order Shortening the Notice Period for Motion to
                        Supplement DIP Motion and for (I) Entry of Further Modified Interim
                        Order and (II) Related Relief [Docket No. 220; Filed 3/30/2020]

                   F.   Notice of Telephonic Hearing Regarding DIP Supplement Motion [Docket
                        No. 221; Filed 3/30/2020]

                   G.   Declaration of Colin M. Adams in Support of Motion to Supplement DIP
                        Motion and for (I) Entry of Further Modified Interim Order and (II) Related
                        Relief [Docket No. 229; Filed 4/1/2020]

                   H.   Second Interim Order (I) Authorizing the Debtors to Obtain Senior Secured
                        Postpetition Financing; (II) Granting Liens and Superpriority
                        Administrative Expense Status; (III) Authorizing the Use of Cash
                        Collateral; (IV) Granting Adequate Protection to Prepetition Secured
                        Parties and (V) Granting Related Relief [Docket No. 247; Filed 4/2/2020]

                   I.   Notice of Telephonic Hearing Regarding DIP Supplement Motion [Docket
                        No. 252; Filed 4/3/2020]

        Response Deadline:

        Responses Received:           Informal comments were received from the U.S. Trustee,
                                      Wells Fargo Bank, National Association and ACE American
                                      Insurance Company.

                   A.   Objection to the Notice of Proposed Final Order: (I) Authorizing the
                        Debtors to Obtain Senior Secured Postpetition Financing; (II) Granting
                        Liens and Superpriority Administrative Expense Status; (III) Authorizing
                        the Use of Cash Collateral; (IV) Granting Adequate Protection to
                        Prepetition Secured Parties; and (V) Granting Related Relief filed by Texas
                        Taxing Authorities [Docket No. 106; Filed 3/11/2020]

                   B.   Objection to Notice of Proposed Final Order: (I) Authorizing the Debtors to
                        Obtain Senior Secured Postpetition Financing; (II) Granting Liens and



PHIL1 8839839v.1
               Case 20-10475-BLS         Doc 316     Filed 04/27/20    Page 3 of 4




                        Superpriority Administrative Expense Status; (III) Authorizing the Use of
                        Cash Collateral; (IV) Granting Adequate Protection to Prepetition Secured
                        Parties; and (V) Granting Related Relief filed by Maricopa County
                        Treasurer [Docket No. 162; Filed 3/18/2020]

                   C.   Objection of Brixmor Operating Partnership LP, Federal Realty Investment
                        Trust, PGIM Real Estate, Primestor Development, Inc., Realty Income
                        Corporation, Spirit Realty Capital, Starwood Retail Partners LLC, Store
                        Master Funding VIII, LLC, The Macerich Company, and YTC Mall Owner,
                        LLC to Motion of Debtors for Interim and Final Order (I) Authorizing the
                        Debtors to Obtain Senior Secured Postpetition Financing; (II) Granting
                        Liens and Superpriority Administrative Expense Status; (III) Authorizing
                        the Use of Cash Collateral; (IV) Granting Adequate Protection to
                        Prepetition Secured Parties; (V) Scheduling a Final Hearing; and (VI)
                        Granting Related Relief [Docket No. 202; Filed 3/26/2020]

                   D.   Limited Objection of Crackerneck West Retail LLC to the Motion of
                        Debtors for Interim and Final Order (I) Authorizing the Debtors to Obtain
                        Senior Secured Postpetition Financing; (II) Granting Liens and
                        Superpriority Administrative Expense Status; (III) Authorizing the Use of
                        Cash Collateral; (IV) Granting Adequate Protection to Prepetition Secured
                        Parties; (V) Scheduling a Final Hearing; and (VI) Granting Related Relief
                        [Docket No. 208; Filed 3/27/2020]

                   E.   Joinder of WRI Ridgeway, LLC and Weingarten Sheriden, LLC to Limited
                        Objection to Postpetition Financing Motion (Docket 202) [Docket No. 209;
                        Filed 3/27/2020]

                   F.   Joinder to the Limited Objection of Brixmor Operating Partnership LP,
                        Federal Realty Investment Trust, PGIM Real Estate, Primestor
                        Development, Inc., Realty Income Corporation, Spirit Realty Capital,
                        Starwood Retail Partners LLC, Store Master Funding VIII, LLC, The
                        Macerich Company, and YTC Mall Owner, LLC to Motion of Debtors for
                        Interim and Final Orders (I) Authorizing Debtors to Obtain Senior Secured
                        Postpetition Financing; (II) Granting Liens and Superiority Administrative
                        Expense Status; (III) Authorizing the Use of Cash Collateral; (IV) Granting
                        Adequate Protection to Prepetition Secured Parties; (V) Scheduling a Final
                        Hearing; and, (IV) Granting Related Relief [Docket No. 218; Filed
                        3/30/2020]

                   G.   Limited Objection of Brixmor Operating Partnership LP, Federal Realty
                        Investment Trust, PGIM Real Estate, Primestor Development, Inc., Realty
                        Income Corporation, RKL 5912 Logan’s, LLC, Spirit Realty Partners LLC,
                        Store Master Funding VIII, LLC, the Macerich Company, and YTC Mall
                        Owner, LLC to Motion to Supplement DIP Motion and for (I) Entry of




PHIL1 8839839v.1
               Case 20-10475-BLS         Doc 316     Filed 04/27/20     Page 4 of 4




                        Further Modified Interim Order and (II) Related Relief [Docket No. 228;
                        Filed 4/1/2020]

                   H.   Joinder of Crackerneck West Retail LLC to Limited Objection of Brixmore
                        Operating Partnership LP and other landlords to the Motion to Supplement
                        DIP Motion and for (I) Entry of Further Modified Interim Order and (II)
                        Related Relief [Docket No. 230; Filed 4/1/2020]

        Status:         This matter is going forward as a status conference.


 Dated: April 27, 2020                   /s/ Domenic E. Pacitti
 Wilmington, Delaware                    KLEHR HARRISON HARVEY BRANZBURG LLP
                                         Domenic E. Pacitti (DE Bar No. 3989)
                                         Michael W. Yurkewicz (DE Bar No. 4165)
                                         919 N. Market Street, Suite 1000
                                         Wilmington, DE 19801
                                         Telephone: (302) 426-1189
                                         Facsimile: (302) 426-9193
                                         -and-
                                         KLEHR HARRISON HARVEY BRANZBURG LLP
                                         Morton R. Branzburg
                                         1835 Market Street, 14th Floor
                                         Philadelphia, PA 19103
                                         Telephone: (215) 569-2700
                                         Facsimile: (215) 568-6603
                                         -and-
                                         KATTEN MUCHIN ROSENMAN LLP
                                         Steven J. Reisman (admitted pro hac vice)
                                         Bryan M. Kotliar (admitted pro hac vice)
                                         575 Madison Avenue
                                         New York, NY 10022
                                         Telephone: (212) 940-8800
                                         Facsimile: (212) 940-8876
                                         -and-
                                         KATTEN MUCHIN ROSENMAN LLP
                                         Peter A. Siddiqui (admitted pro hac vice)
                                         525 W. Monroe Street
                                         Chicago, IL 60661
                                         Telephone: (312) 902-5200
                                         Facsimile: (312) 902-1061

                                         Attorneys for the Debtors and Debtors in Possession



PHIL1 8839839v.1
